    Case 2:19-cv-00899-LSC-SGC Document 29-1 Filed 02/27/20 Page 1 of 3            FILED
                                                                          2020 Feb-27 PM 03:19
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA




Page 1 of 3                                                       Exhibit G
    Case 2:19-cv-00899-LSC-SGC Document 29-1 Filed 02/27/20 Page 2 of 3




Page 2 of 3                                                       Exhibit G
              Case 2:19-cv-00899-LSC-SGC Document 29-1 Filed 02/27/20 Page 3 of 3




Page 3 of 3                                                                         Exhibit G
